Exhibit 99.1 TeliaSonera January-June 2007 Speeding up Execution of the Strategy STOCKHOLM, Sweden(BUSINESS WIRE)July 27, 2007Regulatory News: First half Net sales increased 4.3 percent to SEK 46,625 million(44,716). In local curren-cies net sales rose 5.5 percent. Net income attributable to shareholders of the parent companywas SEK 7,808 million (7,905) and earnings per share SEK 1.74(1.76). Free cash flow was SEK 6,087 million (8,861). Second quarter Net sales increased 5.1 percent to SEK 23,901 million(22,737). In local curren-cies net sales rose 6.0 percent. EBITDA, excluding non-recurring items, totaled SEK 7,516million (7,928) and the margin was 31.4 percent (34.9). Operating income, excluding non-recurring items, increased toSEK 6,575 mil-lion (6,316). Net income attributable to shareholders of the parent companywas SEK 3,832 million (4,213) and earnings per share SEK 0.85(0.94). Free cash flow was SEK 3,558 million (4,018). The number of subscriptions increased during the quarter to103.4 million, with 1.2 million new subscriptions in themajority-owned operations and 2.0 million new subscriptions inthe associated companies. This information was brought to you by Cision http://newsroom.cision.com CONTACT: TeliaSonera AB Investor Relations Tel.: +46 8 Fax: +46 8 www.teliasonera.com/ir
